OPINION ANNOUNCING THE JUDGMENT OF THE COURT
ZIEGLER, District Judge.
The instant case presents the question whether a provision of the chapter of the City of Rehoboth Beach, Delaware, which requires that a candidate for the elected position of commissioner be a nondelinquent taxpayer and freeholder, violates the rights of association, due process and equal protection of the Fourteenth Amendment. We hold that the ballot access restriction is not rationally related to any legitimate governmental interest and violates the equal protection clause of the Fourteenth Amendment. The judgment of the district court will be reversed.
I.
The City of Rehoboth Beach is a resort community on the Atlantic coast of Delaware. The city is governed by a seven-member commission. Four members, one of whom serves as mayor, are residents. The remaining members are nonresidents. The charter provides that commissioners and candidates for the position must be at least 21 years old, current in their tax payments and owners of real estate within the city. The charter also provides that the commissioners are to judge, during a July meeting, whether a candidate meets these qualifications for the August election.
Appellant, David H. Deibler, decided to be a candidate for one of two vacant, nonresident commissioner seats in the election of August 1981. When he filed a nominating petition in early July, appellant was a resident of Maryland and the owner of four parcels of land in Rehoboth Beach. After reviewing appellant’s petition and finding no errors, a city clerk accepted the petition and forwarded it to the commissioners. At the July 1981 meeting, while appellant was attending a boat show in Florida, the commissioners rejected the petition because Deibler did not meet the requirement of the *330charter that a candidate be a non-delinquent taxable. Appellant owed $264 in real estate taxes.
Deibler was an organizer and member of the Rehoboth Concerned Taxpayers Association, a group of business owners who disagreed with and criticized the tax policies of the city. Appellant and other members of the association apparently paid their disputed tax obligations into an escrow account while striving to reform the city’s tax structure and rates. Appellant claims that he intended to run for office to represent the views of the association.
Alleging that the city, various commissioners and the manager of Rehoboth Beach denied him access to the ballot, appellant filed a civil action under 42 U.S.C. § 1983, seeking a declaratory judgment, compensatory and punitive damages. The complaint asserts that the charter provision, which requires candidates to be non-delinquent taxables and freeholders, denied appellant the right to freedom of political association and equal protection under the First and Fourteenth Amendments to the United States Constitution.
The district court entered summary judgment for the city and its officials. Based on an equal protection analysis, the court held that the non-delinquency requirement bears a rational relationship to the municipality’s legitimate interest in securing candidates for the position of commissioner who demonstrate community interest and commitment. The district court did not consider appellant’s First Amendment claim because the motion for summary judgment and the arguments of the parties focused on the equal protection claim. Deibler v. City of Rehoboth Beach, No. 83-436, slip op. at 7, n. 6 (D.Del. June 26, 1985). The First Amendment claim has been raised in this appeal and we will address that claim, as well as the equal protection holding of the district court.
II.
Section 3(a) of the charter of Rehoboth Beach provides in relevant part:
The government of The City and the exercise of all power conferred by this Charter, except as otherwise provided herein, shall be vested in The Commissioners of Rehoboth Beach____ Each of the seven (7) Commissioners of Rehoboth Beach, at the time of the approval of his qualifications by The Commissioners as hereinafter provided or at the time of his appointment as the case may be, and throughout his term of office, shall have attained the age of twenty-one (21) years of age, be a non-delinquent taxable of The City and a freeholder of The City----
Appellant challenges the language requiring that a candidate for commissioner “be a non-delinquent taxable of The City and a freeholder of the City.”
Preliminarily, we must define the scope of appellant’s standing to challenge the charter provision and then refine the issues presented. As the district court correctly held, appellant’s claimed injury was caused by the requirement of non-delinquency, not by the freeholder requirement. Appellant is not a proper party to contest the freeholder requirement and, therefore, we cannot pass on the constitutionality of that provision. Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1974). However, we may consider the propriety of the freeholder requirement insofar as it bears upon the constitutionality of the non-delinquency requirement. A legislative phrase should be viewed in the context of the entire legislation and not in a vacuum. See Dunn v. United States, 775 F.2d 99, 103 (3d Cir.1985).
Secondly, unlike the district court, we conclude that appellant’s status as a nonresident candidate is not relevant to the issues presented. The district court noted that Rehoboth Beach voluntarily extended representation and gave a voice in government to nonresident landowners of the resort city. The court then defined the issue as the validity “of distinguishing between nonresident owners of real estate who have met their tax responsibilities and nonresident owners of real estate who have not.” *331In our judgment, Deibler’s nonresident status is merely adventitious because the non-delinquency requirement applies to both resident and nonresident candidates.
Finally, we note that appellant may be advocating surgery for a terminally ill patient. Appellant urges that we dissect the non-delinquency language from an election scheme that, even the appellees concede, may violate the “one person-one vote” rule of Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962), because the nonresident vote of freeholders may arguably dilute the voting strength of resident voters. See Lucas v. Colorado General Assembly, 377 U.S. 713, 736, 84 S.Ct. 1459, 1473, 12 L.Ed.2d 632 (1964). Moreover, candidacy tied to the ownership of real property was held to violate the equal protection clause in Turner v. Fouche, 396 U.S. 346, 362-63, 90 S.Ct. 532, 541-42, 24 L.Ed.2d 567 (1970), as was a. similar provision in the town charter of Frederica, Delaware. Gebelein v. Nashold, 406 A.2d 279 (Del.Ch.1979). We turn now to the questions presented.
III.
Deibler advances three arguments in this appeal. First, the commissioners of Rehoboth Beach denied procedural due process when they rejected his nominating petition. Second, the non-delinquency requirement should be accorded heightened scrutiny because it burdened his First Amendment right of association. And third, the non-delinquency requirement lacks a rational relationship to any legitimate governmental interest.
A. Procedural Due Process
After collecting the necessary number of signatures, appellant presented a nominating petition to the clerk of Rehoboth Beach. Unfamiliar with the requirement that candidates be non-delinquent taxpayers, the clerk approved the petition and forwarded the document to the commissioners. Appellant, apparently satisfied with the clerk’s review and knowing that the commissioners had final approval of the petition, did not attend the meeting of the commissioners. After the petition was rejected, appellant argued in the district court that he was denied notice of the non-delinquency requirement prior to the rejection and was denied an opportunity to be heard. The district court rejected the claim, and we agree with that conclusion.
The Fourteenth Amendment commands that no state shall deprive any person of life, liberty or property without due process of law. Procedural due process involves three elements. State action must burden a protected right. Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981). The right must be deprived without a fair hearing either because a claimant did not receive adequate notice, Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950), or a reasonable opportunity to be heard. Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
Appellant contends that he was denied the “availability of political opportunity.” Lubin v. Panish, 415 U.S. 709, 716, 94 S.Ct. 1315, 1320, 39 L.Ed.2d 702 (1974). Although the argument is not entirely clear, appellant apparently contends that he should have been notified by the clerk or by other city officials that his petition would be disqualified by the commissioners due to tax delinquency.
Section 3(a) of the city charter, governing the composition and qualifications of the seven-member commission, provides that nominees be non-delinquent taxables of the city. Section 6(b) states that candidates must possess the qualifications set forth in section 3(a), and that the commissioners shall determine at their regular July meeting whether a candidate meets such qualifications. There is no evidence of record that appellant was advised that it was unnecessary to attend this meeting or that he would be unable to speak and defend his petition.
The charter provides a nominating procedure which affords a candidate with notice of the commissioners’ hearing and fair notice of the standards by which petitions will *332be judged. Procedural due process requires no more. Appellant’s claimed ignorance of the charter provisions is unpersuasive. “All persons are charged with knowledge of the provisions of statutes and must take note of the procedure adopted by them; and when that procedure is not unreasonable or arbitrary there are not constitutional limitations relieving them from conforming to it.” Texaco, Inc. v. Short, 454 U.S. 516, 532 n. 25, 102 S.Ct. 781, 793 n. 25, 70 L.Ed.2d 738 (1982).
B. Right of Association
A group of Rehoboth Beach business owners, including appellant, organized the Rehoboth Concerned Taxpayers Association. Members paid certain tax obligations into an escrow account to persuade the city to change its tax policies. In 1981, appellant chose to run for commissioner to represent the views of the association. According to appellant, the rejection of his nominating petition due to tax delinquency denied a political association access to the ballot.
The right of political association derives from the First Amendment rights of freedom of speech, petition for redress of grievances and peaceable assembly. Cousins v. Wigoda, 419 U.S. 477, 95 S.Ct. 541, 42 L.Ed.2d 595 (1975). “There can no longer be any doubt that freedom to associate with others for the common advancement of political beliefs and ideas is a form of ‘orderly group activity’ protected by the First and Fourteenth Amendments.” Kusper v. Pontikes, 414 U.S. 51, 56-57, 94 S.Ct. 303, 307-08, 38 L.Ed.2d 260 (1973). Such protection reflects the Supreme Court’s recognition that “[c]ompetition in ideas and governmental policies is at the core of our electoral process....” Williams v. Rhodes, 393 U.S. 23, 32, 89 S.Ct. 5, 11, 21 L.Ed.2d 24 (1968).
The right of association extends beyond the mere formation of a political group. The right encompasses the availability of political opportunity for the group. Anderson v. Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983). Although the right of association has greatest urgency in election matters, neither the right to associate nor the right to participate in political activities is absolute. CBS, Inc. v. Federal Communications Commission, 453 U.S. 367, 101 S.Ct. 2813, 69 L.Ed.2d 706 (1981); Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976).
In Anderson v. Celebreeze, the most recent ballot restriction case, the Supreme Court enunciated the following test to determine whether a restriction unreasonably burdens associational rights.
[The court] must first consider the character and magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate. It then must identify and evaluate the precise interests put forward by the State as justifications for the burden imposed by its rule. In passing judgment, the Court must not only determine the legitimacy and strength of each of those interests, it also must consider the extent to which those interests make it necessary to burden the plaintiff’s rights. Only after weighing all these factors is the reviewing court in a position to decide whether the challenged provision is unconstitutional.
460 U.S. at 789, 103 S.Ct. at 1570. Because the right of association is fundamental, the Court employed a due process balancing test, weighing the magnitude of the burden against the importance of the governmental interest. See also Buckley v. Valeo, 424 U.S. 1, 25, 96 S.Ct. 612, 637, 46 L.Ed.2d 659 (1976).
The Court has recognized that ballot access restrictions may burden both “the right of individuals to associate for the advancement of political beliefs, and the right of qualified voters, regardless of their political persuasion, to cast their votes effectively.” Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983, 990, 59 L.Ed.2d 230 (1979). However, not all restrictions on candidate eligibility “impose constitutionally suspect burdens on voters’ rights to associate or to choose among candi*333dates.” Anderson v. Celebrezze, supra, 460 U.S. at 788, 103 S.Ct. at 1569. The Court has upheld evenhanded restrictions governing filing deadlines and nominating petitions. American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974); Jenness v. Fortson, 403 U.S. 431, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971).
When election rules present unreasonable barriers for certain political groups, the Court has found constitutionally suspect burdens on the right of association. In Anderson, for example, the filing deadline for independent presidential candidates was constitutionally infirm because it prevented the emergence of an independent candidate after voters became dissatisfied with the candidates provided by two major political parties. The state’s interest in providing voters with an extended opportunity to scrutinize presidential candidates was outweighed by the voters’ right of association.
The non-delinquency requirement of the charter of Rehoboth Beach also operates “to exclude certain classes of candidates from the electoral process.” Anderson, supra, 460 U.S. at 793, 103 S.Ct. at 1572. Excluded are those who, for economic political or other reasons, have not paid their tax obligations. Appellant claims that this burden is “constitutionally suspect” because he cannot participate in the association’s tax protest and pursue elective office to advance the association’s political views. Id. at 788, 103 S.Ct. at 1569. Deibler seeks constitutional protection for his right to seek elective office to promote the association’s views, and also for the act of not paying taxes.
If appellant had paid his taxes, he would not have been denied the opportunity to represent the views of the association as a candidate. This court has held that First Amendment freedoms are not abridged by the obligation to pay taxes. In Kahn v. United States, 753 F.2d 1208 (3d Cir.1985), we held that the failure to pay a tax, even as a means of political expression, is without First Amendment protection. See also United States v. Lee, 455 U.S. 252, 102 S.Ct. 1051, 71 L.Ed.2d 127 (1982). Where, as here, the ballot restriction of Rehoboth Beach does not inhibit the formation of a political association and does not deny the right of the Rehoboth Concerned Taxpayers Association to advance a representative candidate, the burden is not constitutionally suspect. We hold that balancing the legitimacy of the governmental interests in requiring non-delinquency in the Rehoboth Beach charter is not required because appellant has failed to advance any constitutionally suspect burden.
C. Equal Protection
Deibler’s final challenge is based on the equal protection clause of the Fourteenth Amendment. Appellant contends that the classifications drawn by the non-delinquency qualification for candidates serve neither a compelling state interest nor rationally relate to a legitimate state interest.
At a minimum, the equal protection clause’s command that no state shall “deny to any person within its jurisdiction the equal protection of the laws” requires that a statutory classification be rationally related to a legitimate state interest. Cleburne v. Cleburne Living Center, Inc., — U.S. -, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). The level of scrutiny is heightened when the classification is based on gender or illegitimacy. Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976); Mathews v. Lucas, 427 U.S. 495, 96 S.Ct. 2755, 49 L.Ed.2d 651 (1976). These restrictions “will survive equal protection scrutiny to the extent they are substantially related to a legitimate state interest.” Mills v. Habluetzel, 456 U.S. 91, 99, 102 S.Ct. 1549, 1554, 71 L.Ed.2d 770 (1982). The highest level of scrutiny, that is, strict scrutiny, is employed when a statute classifies by race, alienage or national origin or when the statute burdens personal, fundamental rights protected by the Constitution. Cleburne, supra 105 S.Ct. at 3255.
Appellant argues that a heightened level of scrutiny should be applied because the non-delinquency restriction burdens the fundamental right of association and the *334right to seek public office. As rehearsed, the ballot access restriction of Rehoboth Beach does not burden the right of association, and our fidelity to the common law tradition requires that we hold that the right to seek and hold public office is not a fundamental right protected by the Constitution. Bullock v. Carter, 405 U.S. 134, 142-43, 92 S.Ct. 849, 855-56, 31 L.Ed.2d 92 (1972). Therefore, because the restriction does not impinge upon a fundamental right and appellant has not championed any classification that merits heightened scrutiny, the restriction of the charter will survive scrutiny if the distinction rationally furthers a legitimate state purpose.
That rationality test does not involve a due process balancing of the rights of an individual against the government’s interest, since a fundamental right is not involved. Buckley v. Valeo, 424 U.S. at 25, 96 S.Ct. at 637. Neither does the test consider whether the means chosen by the government are carefully tailored so that rights are not needlessly impaired. United Steelworkers of America v. Sadlowski, 457 U.S. 102, 102 S.Ct. 2339, 72 L.Ed.2d 707 (1982). The test focuses solely on whether the government acted beyond its legitimate interests by enacting irrational legislation.1
The issue here is whether a city charter can require that candidates for an elected, governing body be non-delinquent taxables. Such a qualification can be upheld if rationally related to a legitimate governmental interest. The issue brings together two forces steeped in American history — taxation and representation. With Great Britain’s imposition of the Stamp Tax in 1765 and other revenue-raising measures as catalysts, the forces sparked the revolutionary protest that taxation without representation in Parliament was tyranny. To the early colonists, the power of taxation and the right to representation were rationally related. Likewise, government representation is rationally related to the imposition of taxes. Without representation, taxation would not be imposed. New citizens would pay taxes voluntarily; by consenting to a system of government, citizens in effect have agreed to be coerced. S. Hansen, The Politics of Taxation: Revenue Without Representation, 271 (1983). The instant case presents a different relationship between taxation and representation. The relationship to be tested involves the payment of taxes, not the political theory behind imposing them, and the qualifications for elective office.
Appellees have asserted two interests to which the non-delinquency requirement is rationally related. They contend that the requirement screens those candidates who do not have the necessary commitment to the well-being of Rehoboth Beach. A candidate who does not pay taxes does not have the same degree of concern for the community as one who does pay, according to appellees. The second interest advanced is public respect for city government. Appellees argue that a commissioner who is delinquent in tax payments will create public cynicism for the commissioners and diminish their effectiveness among the electorate.
The first interest is not rationally served by the charter restriction on candidates. The individual’s decision to pay taxes does *335not logically reflect his commitment to the city, because the decision may rest solely on economic, ideological or other personal grounds. In the most comprehensive study of its kind, Rutgers University’s Center for Urban Policy Research conducted a survey of delinquent property taxpayers in Pittsburgh, Pennsylvania, in 1974. The survey found a broad range of rationales for delinquency. Most of the reasons reflected some aspect of the owner’s immediate financial situation or considerations related to the operating costs of the property. R. Lake, Real Estate Tax Delinquency 158 (1979). Poor landowners more frequently cited lack of funds due to personal emergencies as the reason for delinquencies. Wealthier landowners frequently stated that payment of taxes would make no economic sense because the value of their properties was less than the tax delinquency, reflecting an attitude that the proper recourse for the city was a tax sale. Id. at 59. Of all landowners surveyed, 22 percent stated that a tax sale was preferable because their properties had little or no value. Among middle income landowners, the reasons cited for tax delinquency were: disputing the city’s determination of delinquency (6.7 percent); general lack of money (20 percent); lack of money for personal reasons (23.3 percent); lack of money due to costs associated in operating the building (13.3 percent); administrative problems with a mortgage holder or legal problems delaying an estate settlement (10 percent); the habit of paying late to gain potential interest income (3.3 percent); and general conflict with the city tax policies and miscellaneous reasons (13.3 percent). Id. at 59. None of these reasons reflects in any way the landowner’s level of commitment to city government. Moreover, a landowner may have a legitimate dispute with the city over the amount owed — no tax bill was sent, a city clerk made a clerical error, the landowner’s check was lost, the payment was not recorded, etc. A delay in the settlement of an estate may cause the delinquency, or the ownership of the property may be disputed and a lawsuit ensues. Also, the mortgagor may pay taxes into an escrow account held by the mortgage lender and the lender has failed to make the tax payments. Finally, the landowner may not have the wherewithal to pay tax bills, rendering tax payments simply impossible. None of these taxpayers has evidenced any lack of commitment to the city. Their reasons for non-payment reflect general economic problems in the community, or stem from the actions of third parties beyond the taxpayers’ control, or result from administrative tax collection errors. For the foregoing reasons, we hold that the non-delinquency restriction of the charter does not rationally relate to a governmental interest in securing candidates for commissioners who are committed to the City of Rehoboth Beach.
The second interest advanced by the city, avoidance of public cynicism of elected officials, is not rationally served by the charter restriction on candidates. This interest evokes popular conceptions of the superior standards to which elected officials should aspire. Appellees argue that only those candidates who pay taxes can earn the community’s respect and obedience. While the electorate desires its representatives to exhibit high standards, the question remains whether a city charter, and not the popular vote, can define those standards.
Political scientists have long considered the standard of qualifications for elected officials. Adam Smith, the 18th century British economist, observed that political leadership requires a certain age and maturity, as well as wealth and residency. Such qualities are cherished by the populace, engender respect for the leader and influence citizens to obedience. A. Smith, Lectures on Police, Justice, Revenue and Arms 10-12 (1896). Smith viewed public utility in having rich, elderly landowners as civil magistrates. Even if Smith’s observations are correct, the Supreme Court has condemned restrictions on candidates based on wealth and land ownership. Lubin v. Panish, 415 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974); Turner v. Fouche, 396 U.S. 346, 90 S.Ct. 532, 24 L.Ed.2d 567 (1970). As the Court held in Turner, equal *336protection is not served by such irrational classifications because they do not serve a legitimate governmental purpose, even one of engendering public respect.
Edmund Burke, the British parliamentarian and political philosopher, believed that the standards for public officials should be established by the electorate by vote. He believed a representative democracy required that elected officials should rise and fall on their own merit, and that the field of candidates should not be whittled down by legislative fiat. As a member of the British House of Commons in 1777, he wrote: “Believe me, it is a great truth, that there never was, for any long time, a corrupt representative of a virtuous people; or a mean, sluggish, careless people that ever had a good government of any form.” E. Burke, The Philosophy of Edmund Burke 148 (1969). Burke’s observation draws an illuminating distinction between the power of the electorate to determine its representative and the power of government to narrow the choices of candidates. Burke would hold that candidate qualifications should be as limited as possible to ensure that the electorate may elect representatives capable of representing its views. Qualifications beyond this threshold impinge on the ability of voters to secure a reasonable choice of candidates, under Burke’s philosophy.
Likewise, James Madison, commenting on the qualifications for membership to the United States House of Representatives, criticized the enumeration of candidate qualifications beyond that necessary to elect true representatives of the people. He wrote: “Who are to be the objects of popular choice? Every citizen whose merit may recommend him to the esteem and confidence of his country. No qualification of wealth, of birth, of religious faith, or of civil profession is permitted to fetter the judgment or disappoint the inclination of the people.” The Federalist Papers, No. 57 (1788).
The City of Rehoboth Beach argues that the ballot access restriction is needed to engender public respect for elected officials. Yet the city has engaged in a number of steps to limit the field of candidates and thwart the public policy, as Madison wrote, of electing the true representatives of the people. First, and foremost, the city permits only freeholders to run for commissioner. Can there be respect for a system that prevents the participation in government of what may be a majority of the electorate? Secondly, the city permits nonresident landowners to vote in municipal elections. Can there be true representation and a governing body deserving of respect and obedience when nonresidents exercise significant control? Finally, the city requires candidates to be current in their tax obligations as determined by the city tax office. Can there be respect for a system that summarily denies the privilege of elective office to those who, for reasons totally unrelated to their commitment to the community, do not pay taxes?
In imposing the ballot access restriction on candidates, the City of Rehoboth Beach has denied voters the opportunity to establish standards for their representatives through the power of the ballot box. We hold that such a restriction and its concomitant effect on representative government do not rationally relate to the city’s asserted aim of public respect and obedience.
Finally, Deibler urges that the rule of Hill v. Stone, 421 U.S. 289, 95 S.Ct. 1637, 44 L.Ed.2d 172 (1975), namely, any voter qualifications beyond residence, age and citizenship are unconstitutional unless they serve a compelling state interest, be applied to candidate restrictions. We decline to do so because voting has been deemed a fundamental First Amendment right and running for office has not. Bullock v. Carter, supra. Nonetheless the proper standard, the lowest level of scrutiny under equal protection, requires consideration of “governmental interest.” Such a standard, as well as any other analysis used by this court, necessarily encompasses genuine concern that principles of democratic government be preserved. Today, we consider the restriction of tax delinquency as an additional threshold qualification for an *337elected official. Tomorrow’s restriction may concern failure to pay federal or state taxes. Thereafter, candidacy may be conditioned on municipal obligations such as sewer assessments, parking fines, dog law violations, jaywalking and other minor infractions. None of these potential qualifications bears on a candidate’s maturity, intelligence, knowledge of the community, ability to recognize and solve community problems.
Each new qualification decreases a voter’s choice and consequently harms democratic government. Analysis of equal protection and our understanding of the legitimate interests of society counsel that candidacy conditioned on the payment of taxes is inimical to democratic government.
IV. Summary
The non-delinquency requirement of the charter of the City of Rehoboth Beach, Delaware, is not rationally related to the city’s interests in the commitment of candidates to the community or in the public’s respect for elected officials. The ballot access restriction violates the equal protection clause of the Fourteenth Amendment. Summary judgment for appellees will be reversed and the case will be remanded to the district court for further proceedings consistent with this opinion.

. The minimum rationality test, framed by the Supreme Court in Railway Express Agency, Inc. v. New York, 336 U.S. 106, 69 S.Ct. 463, 93 L.Ed. 533 (1949), began as a simple test designed to uphold the constitutionality of economic and social legislation. When faced with classifications based on race, alienage and gender, the Court found that interests of equal protection were not served by mere rationality to a governmental interest. Heightened scrutiny became the test for these classifications. As the Court encountered additional classifications that arguably merited a higher level of scrutiny, i.e., the aged and the mentally retarded, the Court used minimum rationality to strike down the legislation rather than expand the higher scrutiny categories. See, e.g., Cleburne v. Cleburne Living Center, Inc., — U.S. -, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). As a result, what once was direct and objective has become perhaps the most sophisticated and subjective of judicial tests. Under Cleburne Living Center, supra, and Hooper v. Bernalillo County Assessor, — U.S. -, 105 S.Ct. 2862, 86 L.Ed.2d 487 (1985), the minimum rationality analysis calls upon the judge’s personal understanding of the needs of society.